Citation Nr: 0936270	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for claimed right ear 
hearing loss.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active service from January 1959 to July 1959 
and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 RO rating decision.  

This case was remanded by the Board for further development 
in October 2008.  In an August 2009 rating action, the RO 
granted service connection for left ear hearing loss.  The 
case has been returned for review by the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

The currently demonstrated right ear hearing loss is shown as 
likely as not to be due to the exposure to acoustic trauma in 
service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by a right ear hearing loss is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.385 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), defines 
VA's duties to notify and assist a claimant in the 
development of a claim.  

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the Veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  


Analysis

The Veteran asserts that he was exposed to acoustic trauma in 
service when two tanks fired simultaneously while he was 
standing between them.  Since then, he reports having hearing 
problems.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The Veteran's statements describing the symptoms of his loss 
of hearing are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent regulations.  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

In written statements, the Veteran reported that his duties 
included being exposed to artillery fire.  Further, the 
Veteran's service treatment records (STR) show some evidence 
consistent with his assertion that he was exposed to acoustic 
trauma.  

First, in a June 1962 report of medical history, the Veteran 
marked "yes" to indicate that he had experienced "ear, nose 
or throat trouble."  Additionally, the examination from June 
1962 shows some evidence of acoustic trauma.  The Veteran's 
discharge documents reflect that he was a tank crewman and an 
expert in 90MM tank weapons.  

Thus, the Board finds that the Veteran's assertion of having 
been exposed to excessive noise level consistent with his 
military service.  Further, the Veteran has reported having 
had a continuity of hearing problems since service discharge.  

The Board is aware that a VA audiologist in July 2009 
concluded that his right ear hearing loss was likely caused 
by an acoustic neuroma.  Significantly however, this speech 
audiologist did not comment on the reported loss of hearing 
at discharge.  Nor did he comment on either the Veteran's or 
his daughter's statements regarding his diminished hearing, 
that was noted well before the discovery of the acoustic 
neuroma.  Furthermore, the audiologist concluded that it was 
as likely as not that his left ear hearing loss was related 
to military service.  

Considering the Veteran's credible assertions of having had a 
right hearing impairment due to the exposure to artillery 
fire in service in light of current medical record, the Board 
finds the evidence to be in relative equipoise in showing 
that the Veteran as likely as not incurred a right ear 
disability due to noise exposure while on active duty.  In 
resolving all reasonably doubt in the Veteran's favor, 
service connection is warranted on this record.  


ORDER

Service connection for right ear hearing loss is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


